Order filed, May 13, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00094-CV
                                 ____________

                          JAMES STEARNS, Appellant

                                         V.

   LISA MARTENS AND STEARNS POOLS AND SPAS, INC., Appellee


                    On Appeal from the 268th District Court
                            Fort Bend County, Texas
                     Trial Court Cause No. 09-DCV-169484


                                      ORDER

      The reporter’s record in this case was due March 8, 2013. See Tex. R. App.
P. 35.1. On March 11, 2013, this court granted the court reporters request for
extension of time to file the record until April 8, 2013. On April 10, 2013, this
court granted the court reporter’s second request for extension of time to file the
record until May 08, 2013. To date, the record has not been filed with the court.
Because the reporter’s record was not filed within the time prescribed in the first or
second request, the court GRANTS your third request and issues the following
order.

         We order Mindy Hall, the official court reporter, to file the record in this
appeal on or before June 7, 2013. No further extension will be entertained.
The trial and appellate courts are jointly responsible for ensuring that the appellate
record is timely filed. See Tex. R. App. P. 35.3(c). If Mindy Hall does not timely
file the record as ordered, the Court may issue an order directing the trial court to
conduct a hearing to determine the reason for the failure to file the record.



                                    PER CURIAM